DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responses to Amendments and Arguments
This communication is in response to the amendments filed on 06/28/2022.
The amendments filed 06/28/2022 have been entered. Claims 1 and 21 have been amended. Claims 8 and 28 have been cancelled. Claims 1-7, 9-11, 21, 23-27 and 29-30 are pending. 
Applicant’s amendments filed 06/28/2022 have been fully considered and overcome claim objections.  
Applicant's amendments filed 06/28/2022 with respect to the rejection of claim 2 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been fully considered and are persuasive. The rejections of claims 2 and 6-9 under 35 U.S.C. 112(b) or 112 (pre-AIA ), 2nd paragraph have been withdrawn.
Applicant's amendments filed 06/28/2022 with respect to the rejection of claims 1-4, 6-8, 10-11, 21, 23-24, 26-28 and 30 under 35 U.S.C. 102(a)(1) have been fully considered and overcome by Applicant’s amendment. The rejection has been withdrawn.
Applicant’s arguments filed 06/28/2022, with respect to the rejection of claims 5, 9, 25 and 29 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection has been withdrawn.


Allowable Subject Matter
Claims 1-7, 9-11, 21, 23-27 and 29-30 are allowed. 
Reason for Allowance
Regarding claim 1, the closest prior art does not teach “extracting at least one feature of at least one of said first and second non- stationary signals based on said fused non-stationary output, said extracting comprising; i) training a first neural network to extract features of a training set of fused stationary outputs from at least one machine sharing at least one common characteristic with said at least one machine being monitored, said at least one machine operating in a stationary manner; ii) following said training of said first neural network, training a second neural network to extract features of a training set of fused non-stationary outputs from said at least one machine being monitored, said training said second neural network comprising iteratively adapting said second neural network so as to minimize a difference between features extracted by said second neural network and features of corresponding stationary outputs from said at least one machine being monitored and extracted by said first neural network; iii) following said training of said second neural network, providing said fused non-stationary output to said trained second neural network, said trained second neural network being operative, as a result of said training thereof, for said extracting said at least one feature from said fused non-stationary output”.
Claims 2-7 and 9-11 are allowable due to their dependency on Claim 1.

Regarding claim 21, the closest prior art does not teach “said feature extractor comprising: a first neural network, previously trained to extract features of a training set of fused stationary outputs from at least one machine sharing at least one common characteristic with said at least one machine being monitored, said at least one machine operating in a stationary manner; a second neural network trained to extract features of a training set of fused non-stationary outputs from said at least one machine being monitored, said second neural network having been trained by being iteratively adapted with respect to said first neural network, so as to minimize a difference between features extracted by said second neural network and features of corresponding stationary outputs from said at least one machine being monitored and extracted by said first neural network, said fused non-stationary output being provided to said second neural network once said second neural network has been trained, said second neural network being operative to extract said at least one feature therefrom”.
Claims 23-27 and 29-30 are allowable due to their dependency on Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858